Citation Nr: 1443930	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1981 to October 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in May 2013 for further development, including for a medical nexus opinion concerning the etiology of the Veteran's back disability in relation to incidents during versus since his service, in other words to determine whether this claimed disability is due to a purported slip-and-fall injury in service while stationed aboard the USS Michigan or, instead, an intercurrent workplace injury he has sustained since his service.  Review of the resulting May 2013 examination and opinion reveals that, at the very least, there was substantial compliance with the remand directives as the examiner provided this requested opinion that was supported by a detailed, well-reasoned rationale.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of this claim.


FINDING OF FACT

The Veteran has degenerative disc disease with facet arthropathy of his lower spine, but it has not been etiologically linked by competent and credible evidence to his military service - including particularly to the injury alleged.  


CONCLUSION OF LAW

His back disability was not directly or presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided the required notice and information in a July 2009 letter prior to initially adjudicating his claim in April 2010, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency, certainly none that is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination and/or obtaining a medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  Unfortunately, the majority of the Veteran's service treatment records (STRs) could not be found.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision ...."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18.  

The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Thus, missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by not only establishing he has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  This is the so-called "nexus" requirement to establish the necessary linkage between current disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

His post-service VA treatment records have been obtained and associated with his claims file for consideration.  Indeed, one of the reasons for remanding this claim in May 2013 was to try and obtain all outstanding evaluation and treatment records, including especially those at the local VA Medical Center (VAMC) in Manchester dated since May 2011.  He also, as additionally directed in that remand, was provided a VA examination, the report of which contains a description of the history of the disability at issue, documents and considers the relevant medical facts and principles, and provides the needed opinion regarding the etiology of this claimed condition insofar as its posited relationship with his military service.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the physical and electronic (Veterans Benefits Management System (VBMS) and Virtual VA) portions of the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is a still additional path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Degenerative joint disease (DJD), i.e., arthritis, though not also degenerative disc disease (DDD), qualifies as one of these listed conditions, so subject to presumptive service connection (that is, aside from direct service connection) and alternatively by showing continuous symptoms since service.  However, the Veteran has not submitted any medical evidence indicating he was diagnosed with a degenerative condition of his back within one year of his discharge from service, so by October 1997.  Arthritis (DJD), incidentally, must be objectively confirmed by X-ray, so even were he to make a subjective lay assertion that he had it within a year of the conclusion of his service, this alone would not be sufficient to establish this as fact.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Therefore, presumptive service connection is inapplicable in this instance.  

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

But the question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed, so is made on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Unlike simple conditions, the diagnosis and origins of a degenerative condition of the back is a medically complex issue not readily amenable to probative lay comment.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (also discussing this axiom in a claim for rheumatic heart disease).


Even once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source. 


In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303 -04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in the Navy for a little more than 15 years as a submarine nuclear propulsion plant supervisor and as a recruiter.  He claims that in 1986 during his second tour aboard the USS Michigan he had a slip-and-fall accident.  He says that he missed several rungs on a ladder as he was climbing down, slipped, and landed on his feet, but jarred himself.  In spite of the injury, he played softball the same day, but injuring his back "even more."  The next day, he sought treatment from a corpsman aboard the ship and the corpsman reportedly diagnosed a strained muscle and prescribed Ibuprofen.  The pain was intermittent and continued throughout the remainder of the Veteran's service, however.  He claims that, whenever he experienced a recurrence or flare-up, he just self-medicated with the Ibuprofen.  He additionally maintains that he sought VA treatment for that claimed injury beginning in 1998, so just two years after his discharge from service, and that his treatment has continued on an ongoing basis ever since.

On the basis of these statements and his hearing testimony, the RO requested these post-service VA treatment records.  But the RO found that the earliest record of VA treatment dates only from 2002, not instead back to 1998.  In 2002, "C-spine films show[ed] minor narrowing of C3-4 foramen on the right, and minor degenerative changes at C5-6 and C6-7 without narrowing."  In September 2003, he was diagnosed with spondylitis of the cervical spine.

In May 2009, he reinjured his back in a workplace accident.  He reported the pain as being a 10 on a 10-point scale and was "barely able to walk."  A CT scan of his 
L-spine showed "L3-L4 disc bulge and probable small disc herniation into right lateral recess."  There was a "4 mm calcific density posterior to disc space [that] may represent an old calcified disc fragment.  Mild disc bulges L4-L5 and L5-S1, hypertrophic changes in facet joints with mild bilateral bony naural foramen narrowing."  He was also noted to have a "long history of intermittent self-limited low back pain since a strain injury at age 26", so possibly dating back to his time in service and, in particular, to the alleged injury in question.  He filed a workmen's compensation claim, and his treatment resulted in an October 2009 EMG that revealed "axonal sensory neuropathy in the bilateral lower extremities." 

In July 2009, just two months after that workplace injury, he filed his VA claim.  In processing and adjudicating his claim, the RO requested his STRs, however, as mentioned, they could not be located, and the RO duly notified him of this in November 2009.  38 C.F.R. § 3.159(c)(2) and (e)(1).  He resultantly was instructed to provide any STRs in his personal possession, but he apparently did not have any, so none were submitted.  The only STR located was the report of his February 1981 enlistment examination, which, since far preceding the alleged 1986 incident, is unavailing.  The RO consequently denied the claim in the April 2010 rating decision at issue, and this appeal ensued.

The Veteran continues to receive treatment for his ongoing low back pain.  See, e.g., Decision Review Officer (DRO) Hearing transcript (noting his treatments have gone from every three to every six months); July 16, 2010 VA treatment record ("patient continues to complain of back pain"); May 20, 2011 VA treatment record ("in pain due to herniated discs"); December 10, 2012 VA treatment record ("chronic low back pain" for which he received lumbar facet joint injections); May 7, 2013 VA treatment record ("remaining axial lumbar pain continues to be constant and aching in nature").  Also, the VA treatment records earlier mentioned suggest the calcified disc may represent an old injury, so possibly the one that he says occurred during his military service.  

Rather than immediately deciding, the Board consequently remanded this claim in May 2013 for a medical nexus opinion concerning the etiology of his back disability, but particularly in terms of the likelihood it is the result of the injury he sustained during versus since his service.  He resultantly underwent this requested VA compensation examination later in May 2013.  The examiner noted the Veteran's diagnosis of DDD with facet arthropathy of the lumbar spine.  A detailed history of the Veteran's back trouble is included in the examination report, including his alleged in-service injury and post-service work accident.  The full battery of range of motion testing was performed, as well as sensory, muscle strength, and reflex tests.  The examiner indicated the Veteran had radiculopathy symptoms in the right lower extremity.  An MRI from September 2011 was summarized, which documented the Veteran's arthritic condition.

The examiner ultimately determined, however, that the DDD was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed injury in service - specifically his alleged slip-and-fall incident in 1986 while aboard the USS Michigan.  The rationale given includes a complete summary of his relevant, documented back treatment since 2002.  The examiner reasoned that, after the alleged fall in 1986, the Veteran was still able to complete another 10 years of military service.  The examiner then goes on to also point out that, even after eventual discharge from service, the Veteran was also able to continue working in a physically demanding job for another 12 years in various roles in construction.  As well, the examiner cited the significant back-related findings only following the Veteran's intercurrent, work-related, accident in May 2009, which represent the first time he had any disc bulges or herniation documented.  The examiner concluded that the documented medical evidence showed no evidence of functional impairment due to a back condition prior to the work-related injury, so he completely disassociated the Veteran's present-day disability from the injury in service, instead, attributing it entirely to the additional injury since service.

The Board places the most probative weight on this VA examiner's opinion, as it is the only competent and credible medical evidence regarding the etiology of the Veteran's back condition of record.  The examiner considered the Veteran's entire history when rendering the negative opinion, including both the documented medical history in the claims file, as well as the Veteran's report of his alleged accident in service and pain he felt thereafter, both immediately following the accident and during the many ensuing years up to the present.  The opinion is 
well-reasoned and based on review of this history and sound medical principles.  The Veteran has not provided any medical evidence conversely indicating his disability is directly related to his service.  Additionally, as mentioned, he has not shown its presence (even to the extent it may represent DJD instead of DDD) to the required minimum compensable degree of at least 10-percent disabling within one year of his separation from service in October 1996 (so by October 1997) to warrant presuming it was incurred during his service.  So as the May 2013 opinion is the only competent and credible medical evidence regarding the etiology of his back condition and disputes any notion that it is related to or the result of his military service, his claim for this condition must be denied.  The preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 3.102. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

This claim of entitlement to service connection for a back disability is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


